Citation Nr: 1744581	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a headache disorder, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to September 1985 and from April 1986 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board previously considered and remanded the issues on appeal in April 2015 and September 2016 for further development.  After further development, this appeal is now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not shown in service or for many years thereafter.

2.  The Veteran's headache disorder was not shown in service or for many years thereafter, and is not a qualifying chronic disability for which service connection may be granted under 38 C.F.R. § 3.317.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a headache disorder, claimed as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for hypertension and a headache disorder.  He asserts that his headache disorder is due to an undiagnosed illness.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  However, headaches are not considered a chronic disease under 38 C.F.R. § 3.309(a).  For qualifying disorders, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Additionally, service connection may be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2016).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 
(1) 	An undiagnosed illness: 
(2) 	A medically unexplained chronic multisymptom illness; or 
(3) 	A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Signs or symptoms which may be manifestations of undiagnosed illness include but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  Similarly, unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

In this case, based on the evidence of record the Board determines that service connection is not warranted for hypertension and a headache disorder.

As an initial matter, the Board determines that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317.  First, the Board does not consider the Veteran's headache disorder to represent an undiagnosed illness.  To the contrary, the March 2016 VA examiner opined that the Veteran had a headache disorder that was caused by his hypertension.  Therefore, given the diagnosis and etiology of the Veteran's headaches, the Board determines that the Veteran's headaches are not symptoms of an "undiagnosed," chronic multisymptom, " or "unexplainable" illness as is contemplated by 38 C.F.R. § 3.317.  As such, service connection is not warranted on this basis.  

Although the Veteran's headache disorder was not due to an undiagnosed illness, he may still establish service connection for this disorder if the evidence otherwise indicates a relationship between his disorders and active duty service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection for this disorder on this basis, as well as for hypertension, is not warranted.  

Specifically, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a headache disorder during service.  While the Veteran's service treatment records indicate that the Veteran's blood pressure was occasionally abnormal, the Veteran was not prescribed medication and did not meet the diagnostic criteria for hypertension.  Moreover, the Veteran's April 1997 separation examination is silent for any signs or symptoms of a headache disorder and a diagnosis of hypertension.  In fact, the Veteran reported that he was in "good health," and specifically stated that he did not have any complaints of headaches or hypertension.  

Moreover, while the post-service evidence documents the Veteran's reports of hypertension since approximately 2000, the objective medical evidence does not reflect any symptoms or diagnosis of hypertension until 2010, and almost 13 years after his separation from service.  Further, the post-service treatment records are completely silent for any complaints or diagnosis of headaches or migraines.  As such, a continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.307(a)(3) for hypertension.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that he had headaches and hypertension since active duty service.  In this regard, while the Veteran is not competent to diagnose disorders such as hypertension and a headache disorder, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict the Veteran's assertions that his symptoms have persisted since service.  Specifically, the Veteran denied headaches or any related symptoms in his April 2012, February 2015, October 2016, and December 2016 VA treatment records.  Moreover, during his November 2015 VA examination, the Veteran reported that his headaches started only "a few years ago."  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty. 

In a November 2015 VA examination, the examiner opined that the Veteran's hypertension was less likely than not related to active service given the lack of complaints, symptoms, and/or a diagnosis of hypertension until years after service.  In January 2017, the VA examiner similarly indicated that his hypertension was less likely than not related to service.  In support, the examiner stated that while the Veteran had occasional high blood pressure readings in-service, the Veteran did not meet the diagnostic criteria for a hypertension diagnosis.  Further, the examiner indicated that there is no objective evidence that the Veteran had chronic high blood pressure that would have caused and/or aggravated his hypertension.  Moreover, the Veteran met the diagnostic criteria for hypertension until many years after service.  

The Board also notes that the Veteran's treatment records do not provide, nor has the Veteran offered, any objective medical evidence or opinion establishing a link between his hypertension and active service or occasional high blood pressure during service.  

With respect to the Veteran's headache disorder, in a November 2015 VA examination, the examiner did not find a relationship between the Veteran's headache disorder and active service given the lack of complaints of headaches until years after service.  In a March 2016 opinion, the VA examiner noted that the Veteran's service treatment records do not report any signs or symptoms of a headache disorder.  Further, the examiner opined that the Veteran's headache disorder was more likely caused by his hypertension.  In support, the examiner noted that the medical literature reports that "headaches are common side effects of uncontrolled hypertension because of the vascular changes in cerebrum secondary to failure of the autoregulation of blood flow."  In January 2017, the VA examiner similarly opined that there was no objective evidence indicating that the Veteran's headaches were related to active service.  

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Veteran is competent to diagnose the presence of headaches, as they are diagnosed based on readily observable symptoms, he is not competent to provide opinions or statements regarding their etiology.  See Jandreau, 492 F.3d at 1377, n.4.  Further, the Veteran is not competent to provide testimony regarding a diagnosis of and/or the etiology of his hypertension and headache disorder as those conditions are not diagnosed by unique and readily identifiable features, given that they do not involve a simple identification that a layperson is competent to make.  Id.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Moreover, as discussed below the Veteran was provided with VA examinations per the Board's April 2015 and September 2016 remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in April 2015 and September 2016 in order to obtain outstanding records and new VA examinations and an addendum opinion.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with VA examinations in November 2015 and March 2016.  Additionally, an addendum VA opinion was obtained in January 2017.  The Board finds that the examinations, reports, and opinions are adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007.  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied. 

Service connection for a headache disorder, claimed as an undiagnosed illness is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


